[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
            United States Court of Appeals
                For the First Circuit

Nos. 98-2277
98-2278

                         IN RE:
                 GRAND JURY SUBPOENAS,

     APPEALS FROM THE UNITED STATES DISTRICT COURT

            FOR THE DISTRICT OF PUERTO RICO

     [Hon. Jose Antonio Fuste, U.S. District Judge]

                         Before

                 Stahl, Circuit Judge,
           Campbell, Senior Circuit Judge,
              and Lynch, Circuit Judge.

David W. Roman and Brown & Ubarri on brief for appellant.
Guillermo Gil, United States Attorney, Maria Dominguez-
Victoriano, Assistant United States Attorney, and Nelson Perez-
Sosa, Assistant United States Attorney on brief for appellee.

January 27, 1999

Per Curiam.  As a preliminary matter, we conclude that to the
extent that the appellant here is an individual, and not the
corporate entity of which he is an officer, we have no jurisdiction
to hear these appeals.  See In re Grand Jury Subpoenas, 123 F.3d
695, 696-99 (1st Cir. 1997); Jones v. Board of Governors, 79 F.3d
1168, 1170 (D.C. Cir. 1997); In re Dein Host, Inc., 835 F.2d 402,
404-06 (1st Cir. 1987).  To that extent, these appeals must be
dismissed.  
We further conclude that, to the extent that the appellant
here is the corporate entity, we have jurisdiction.  See Grand Jury
Subpoenas, 123 F.3d at 696-99.  To that extent, we have carefully
reviewed the sealed briefs and record, and we affirm the October 5
and 28, 1998 orders denying the motions to quash, essentially for
the reasons stated by the district court in those orders.
Appeals dismissed in part, and orders affirmed.  See 1st Cir.
Loc. R. 27.1.

                          -2-